BY JUDGE MELVIN R. HUGHES, JR.
I have received plaintiffs Motion To-Reconsider the court’s ruling on plaintiffs post verdict motion in this automobile personal injury case.
The verdict was in the amount of $861.00, which is $.61 short of the emergency room medical services bill plaintiff incurred immediately following the accident. Otherwise, Plaintiffs total medical bills were $2,835.07. The jury award is not shocking nor inadequate considering questions of Plaintiff s credibility raised during the trial and the contested medical care and bills that flowed from that care. So, this is not a case of an award of the exact amount of special damages, which the Supreme Court has declared verboten in Bowers v. Sprouse, 254 Va. 428, 492 S.E.2d 637 (1997). Rather, the case is controlled by Bradner v. Mitchell, 234 Va. 483, 362 S.E.2d (1987); and Walker v. Littleton, 257 Va. 65, 510 S.E.2d 734 (1999). A review of the evidence on traditional principles relating to inadequacy of jury verdicts leads to but one conclusion, that due to the issues of credibility and contest of medical damages, the award in the case was a jury question, which was resolved by the verdict. For these reasons, the court will not reconsider the ruling, and the judgment order entered on April 20, 2004, will remain in effect.